Judgment, Supreme Court, New York County (Howard Bell, J.), rendered March 14, 1996, convicting defendant, after a jury trial, of sexual abuse in the first degree, and sentencing him to a prison term of 1 year, unanimously affirmed. The matter is remitted to the Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
*212The trial court properly denied defendant’s challenge for cause to a venireperson who was questioned extensively regarding her experience as a victim of a crime similar in some aspects to the crime charged herein, and who maintained consistently that she would be able to put aside this experience, which had occurred more than 15- years prior to the-time of trial herein, and to determine this case fairly and impartially, based on the evidence adduced at trial (see, People v Torpey, 63 NY2d 361). There was no showing of-a substantial risk that any predisposition would affect the ability of the venireperson in question to discharge her responsibilities as a juror (People v Williams, 63 NY2d 882, 885).
In light of the trial court’s instructions to the jury regarding differences in the element of intent between sexual abuse in the first degree and attempted sodomy in the first degree, the jury’s verdict was not inherently contradictory and thus not repugnant (People v Green, 71 NY2d 1006). In any event, the issue is not preserved. Defendant’s remaining contentions are without merit. Concur—Sullivan, J. P., Milonas, Tom and Andrias, JJ.